DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/21/21 has been entered.
 
Response to Arguments
Applicant's arguments filed 6/21/21 have been fully considered but they are not persuasive. 
Based on the broadening of claim 26, the claim is no longer deemed allowable and a rejection has been added. 
With regards to the previous 112(a) for claims 1/17 the rejection is moot due to the amendment, the new elements have a 112a applied under MPEP 2161.01, see the 112(a) rejections below.  With regards to claim 22 it is maintained the specification and applicant argue that it is sufficient that it “may be employed” for determination of disease etc. it does not sufficiently disclose how it is performed. Additionally, it isn’t sufficient per MPEP 2161.01, see the updated rejection below. 
With regards to the 112(b) if the task per claim 1 is predetermined and at a predetermined time, the direction to perform the task would render it not predetermined anymore. Thus the rejection is maintained.

With regards to the 102/103 remarks the Applicants reference the amendment no specific argument is presented. The amendments are not deemed to overcome the art of reference as discussed below, thus applicant’s remarks with regard to the 103 is not persuasive. For the above reasons applicants arguments are not persuasive. Applicants other claims rely on the arguments discussed above and are not persuasive for the same reasons. 

Claim Rejections - 35 USC § 112(a)
Claims 1-2, 4-10 and 13-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

MPEP 2161.01 states “Original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient).” and “It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the 
 With respect to claim 1/17 each recites “calculating an individualized facial action baseline based on the composite of neutral expression imagery”. Applicant is essentially claiming the result of creating an individualized baseline using the composite of neutral expression imagery. Looking to Applicants specification, the examiner notes that particular steps of how this function is obtained are not disclosed and instead the specification repeats the intended result calculating an individualized baseline. As noted above with cited portion of the MPEP simply restating the function/desired result is not sufficient to satisfy the written description requirement for computer implemented claims. 

Similar to the above discussion claim 22 recites “determining, based on the individualized facial action baseline, a disease condition of the patient”. Applicant is essentially claiming disease condition of the patient. Looking to Applicants specification, the examiner notes that particular steps of how this function is obtained are not disclosed and instead the specification repeats the intended result calculating an individualized baseline. As noted above with cited portion of the MPEP simply restating the function/desired result is not sufficient to satisfy the written description requirement for computer implemented claims.
Claim 22 recites “determining, based on the individualized facial action baseline, a disease condition of the patient; and selecting the one or more visual stimuli based on the disease condition.” However there is not sufficient support for this, turning to the specification the closest portion of the specification appears to be from [0042] reciting “Thus, baseline information may be employed to determine a possible disease or ailment of the user, and then more detailed information may preferably be determined useful to further evaluation any such condition.” However, this is generally stating that it is possible to determine disease or ailment of the user and its progression, it doesn’t disclose how “facial .

Claims 10 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for Schizophrenia ([0037]-[0038]) and Parkinsons ([0058]), does not reasonably provide enablement for any and all possible diseases. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice/use the invention commensurate in scope with these claims. Applicant has claimed a broad genus of any possible disease and the specification only provides two examples which are not enough examples to enable the use of the invention for such a broad genus. For example it would be unclear how this would be applicable for heart disease or diabetes. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1-2, 4-10 and 13-26  is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term "neutral" in claim 1 is a relative term which renders the claim indefinite.  The term "neutral" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The spec uses the term neutral three times in two paragraphs:

. . . By basing the patient's visual myographic signature on a comparison to their own, personally indexed visual baseline (established from a composite array of neutral expression imagery collected from the daily dosing application), the system can better extract variation from normal for that particular patient. . . .

. . . As is known in the art, when a particular action unit moves (action units may comprise a single or multiple points, keypoints or landmarks), it is possible to measure this movement. However, if the action unit moves too far from an expected “neutral” location, the system breaks down and the action unit cannot be recognized. However, rather than using as a “neutral” location system an average mask across all users, the system of the present disclosure relies on a more customized mask for the individual user. . . . 



Claim 24 recites “wherein capturing the video data of the patient performing the predetermined task comprises outputting, to the display, instructions comprising a direction to the patient to perform the predetermined task.” Between claims 1 and claim 24 it is unclear if the baseline is determined with our without a visual stimulus. Based on claim 24 the baseline appears to be determined under the influence of the visual stimulus, whereas based on the claim 1 by itself it appears the baseline is determined then additional measurements are taken with the use of the stimulus and compared to the baseline. Examiner notes that this causes a lack of clarity of the metes and bounds of the claim and the claim is thus indefinite. Additionally, Examiner notes that while the 112(b) is applied depending on the interpretation claim 24 could be a 112(d) issue as well for not further claim 1 in that it could be interpreted as trying to change elements of claim 1. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The claimed invention is directed to a judicial exception, a mental concept under evaluation, without significantly more, as evidenced by US 20130169781 (“can be reviewed manually by a user to determine adherence to the protocol.” [0027] and also [0052]), among other references. The judicial 

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements in the claims merely describe conventional process steps at a high level of generality, "one or more processors", “video capture device”, "audio capture device" and "display", which, are well known and routine in the field of medical devices.

Per the Berkheimer requirement outputting audio/visual (monitors, speakers etc.), capturing images/audio (such as a video camera, web cam, cell phone cameras, laptop cameras etc.) and processors are well known in the art. All of the well-known aspects can be found in each of: a generally known laptop; a generally known smart phone; Rana Kaliouby et al., US 20170238860 see cited sections below; Stephan Hau, US 20170364741 see cited sections below; Zhihong Zheng et al., US 20120243751 see fig. 3; Thibaud Senechal et al., US 20140016860 see Fig. 3; Adam Hanina et al., US 20130169781;  Ami Stuart, “Founder's Story: Adam Hanina, CEO & Co-Founder”, posted 4/15/2016 https://www.youtube.com/watch?v=Cm3MtgsKbrM; Digital Health Summit, “LIVE DEMO Artificial Intelligence—Infinite Possibilities (AiCure) @ Digital Health Summit CES 2017”, posted Jan 14, 2017, https://www.youtube.com/watch?v=XhaWv66o2Z8 also see cited sections.

The claim(s) elements of each claim viewed as a whole, adds nothing significantly more (aka an inventive concept) to the judicial exception. Thus the claim is ineligible.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-2, 4-10, 13-16 and 20-26 rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 1 recites “capturing . . . of the patient performing a predetermined task . . .” and “a video recording of the patient performing the reaction” is claiming the human body in the form of the patient, in particular the claim requires the patient doing something not merely the gathering of data. 

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Regarding claim 1, an interpretation of Kali discloses an apparatus for monitoring changes in symptoms of a patient, comprising: 
a display ([0051], [0053]-[0054] and Fig. 2 see also [0015], [0017], [0064]-[0074]); 
one or more processors ([0051], [0053]-[0054] and Fig. 2 see also [0015], [0017], [0063]-[0074]  and [0116]); 
a video capture device ([0051]-[0052] see also [0053]-[0054], [0063]-[0074]; Examiner notes that 30 frames per second = 1 frame per 33.33 milliseconds); 
a non-transitory, computer-readable medium storing one or more instructions that, when executed by the one or more processors, cause the one or more processors to perform operations ([0116] see also [0051], [0053]-[0054], [0117]-[0129]) comprising: 
capturing, using the video capture device, video data of the patient ([0050]-[0052] see also [0053]-[0054], [0063]-[0074], [0091]-[0093] and Figs. 2 and 5) performing a predetermined task ([0051], [0053]-[0054], [0063], [0079] see also [0064]-[0074], [0091]-[0093] and Figs. 2 and 5; Examiner notes that placing yourself in front of a camera is a task) at a plurality of predetermined times ([0044], [0051]-[0052], [0055], [0079], [0096] see also [0045], [0053]-[0054], [0063]-[0074], [0091]-[0093] and Figs. 2 and 5), 

calculating an individualized facial action baseline based on the composite of neutral expression imagery ([0048], [0082]; Provisional [0004]-[0005], [0018]-[0020], [0024]-[0025]), 
outputting, to the display, one or more visual stimuli configured to elicit a reaction in the patient ([0051], [0053]-[0054], [0063], [0069]-[0071] see also [0064]-[0065], [0072]-[0074], [0091]-[0093] and Figs. 2 and 5), 
capturing, using the video capture device, a video recording of the patient performing the reaction ([0051], [0053]-[0054], [0063], [0069]-[0071], [0079]-[0080] see also [0064]-[0068], [0072]-[0074], [0091]-[0096] and Figs. 2 and 5), 
identifying the reaction based on the video recording, at least some of the reaction occurring within less than 250 ms after presentation of the visual stimuli ([0069]-[0071] see also [0051], [0053]-[0054], [0063]-[0068] and Figs. 2-3 and 5; As explained the cameras are capturing images in response to the stimulus and those cameras capture microexpressions, which as stated in Kali “Sometimes the micro expressions might only last about fifty milliseconds.” [0071], thus the reference discloses capturing data in the first 250ms. Examiner notes that 30 frames per second = 1 frame per 33.33 milliseconds and higher frame rates would be faster. Additionally, Examiner notes that capturing microexpression is generally known as evidenced by Hau (Stephan Hau, US 20170364741) hereinafter Hau, see [0021]-[0022], [0029] and [0044] see also [0002]-[0003], [0017], [0026]), and 
comparing facial movements in the reaction to the individualized facial action baseline (provisional [0005], [0007], [0035]-[0036]; Kali [0082]-[0083], [0102], [0104] see also [0051], [0053]-[0054], [0063], [0069]-[0071], [0079]-[0080]).


However, in the same field of endeavor (medical devices), Hani teaches disclose video data of the patient performing a predetermined task at a plurality of predetermined times (about 5:40 “This is an artificial intelligence platform that actually confirms the identity of the subject, medication they are taking and the act of ingestion”, about 6:20 “right patient, is taking the right medication at the right time” – predetermined tasks at predetermined times 6:35 shows treatment over time including previous 7 days, about 7:15 it states “entirely software based” with “no widgets, no custom hardware”); calculating an individualized facial action baseline  (about 5:40 “This is an artificial intelligence platform that actually confirms the identity of the subject, medication they are taking and the act of ingestion”, about 6:20 “right patient, is taking the right medication at the right time” – predetermined task at predetermined time. 6:35 shows treatment over time including previous 7 days, about 7:15 it states “entirely software based” with “no widgets, no custom hardware” see also 7:00-7:20 shows the tracking and acknowledgement of the person, the medication and ingestion; Examiner notes that the AI determination inherently requires a comparison to a baseline as established through training supervised or unsupervised both of which are disclosed by Kali); comparing facial movements in the reaction to the individualized facial action baseline (about 5:40 “This is an artificial intelligence platform that actually confirms the identity of the subject, medication they are taking and the act of ingestion”, about 6:20 “right patient, is taking the right medication at the right time” – predetermined task at predetermined time. 6:35 shows treatment over time including previous 7 days, about 7:15 it states “entirely software based” with “no widgets, no custom hardware”; Examiner notes that the AI determination inherently requires a comparison to a baseline as established through training supervised or unsupervised both of 

It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Kali to include the elements of Hani because Kali/provisional discloses baseline determination, capturing of data during tasks/associated times and comparing later captured data to the baseline, Hani discloses a specific implementation of such disclosure in the administration of medicine to ensure adherence which creates better health outcomes and more cost effective clinical trials (~3:40-4:30; ~6:40). Furthermore, the combination of Kali with Hani is merely combining prior art elements according to known methods to yield predictable results and/or the simple substitution of one known element for another to obtain predictable results, video analysis using a baseline to make a determination.

Examiner also notes that Han cited below also discloses such related elements including “These movements may be correlated in time to properly determine sequence of administration, and may be compared to the first use by the user of the system in a controlled environment, such as a clinic” [0051] among others, ie a baseline for performing the medication administration for comparison.

Regarding claim 2, an interpretation of Kali further discloses wherein reaction comprises one or more microexpressions ([0069]-[0071] see also [0051], [0053]-[0054], [0063]-[0068] and Figs. 2-3 and 5), and wherein identifying the reaction comprises analyzing the one or more microexpressions ([0051], 

Regarding claim 4, an interpretation of Kali further discloses wherein comparing the facial movements in the video recording to the individualized facial action baseline comprises: calculating a function of two or more action units associated with the face of the patient (Provisional [0021]-[0023] see also [0018]-[0019] and [0025]; [0045], [0052], [0068], [0071]-[0073], [0089] see also [0069]-[0070], [0077], [0095] and [0102]; See also the rejection of claim 1) and filtering the function to reduce a number of spikes in the function (Provisional [0005], [0018], [0021]-[0023] see also [0019] and [0024]-[0025]; [0045], [0052], [0054], see also [0068]-[0073], [0077], [0089], [0095] and [0102]; See also the rejection of claim 1; Examiner notes that the reference discloses adjusting for elements of noise and occlusion as well as other filtering. Examiner notes that function, spikes and filtering are not used together in a paragraph of the disclosure, Examiner believes applicant is claiming aspects related to [0083] and the rejection is targeted to showing the removal of aspects which remove “spikes” like those discussed in [0083]. If Examiners interpretation is not what applicant was meaning to claim then there should be a 112(a) applied which is not currently included).

 Regarding claim 5, an interpretation of Kali further discloses wherein the facial movements comprise movement of one or more action units associated with a face of the patient, each action unit corresponding to a specific region on the face of the patient ([0045], [0052], [0055], [0068], [0073]-[0074] see also [0069]-[0071], [0089], [0095] and [0102]), and wherein the movement of the one or more action units comprises a movement away from a baseline position of the one or more action units as determined in the individualized facial action baseline (Provisional “Determining a baseline face is crucial to identify a person’s normal expression. Then when differences from this baseline face are 

Regarding claim 6, an interpretation of Kali further discloses wherein the visual stimuli comprise presentation of a predetermined image ([0048], [0053] see also [0063]-[0066]) selected to elicit a predetermined emotion from the patient ([0048], [0053]-[0054], [0063]-[0066] see also [0079] and Figs. 2 and 5-6; Examiner notes that the actual structure is the ability to display an image, its intended use that that image have a desired effect on a patient).

Regarding claim 7, an interpretation of Kali further discloses wherein the visual stimuli comprises a sequence of images, and wherein the operations comprise measuring a reaction of the patient after presentation of each image of the sequence of images ([0048], [0053]-[0054], [0063]-[0066] see also [0048], [0079] and Figs. 2 and 5-6; Examiner notes that Kali includes videos which are a sequence of images and also “In some embodiments, different versions of the media presentation are presented and the mental states of the individual or the group are compared for the different versions. The media presentation is changed, in some embodiments, based on the mental states. Such changes can include changing a length of the media presentation, adding or deleting scenes,” which shows different variations of videos or images. Examiner notes this is also shown in the YouTube video recited in the conclusion section see about 5:14 and 5:16 into the video).
In the alternative, an interpretation of Kali may not explicitly disclose wherein the stimuli presented to the patient comprises a sequence of images, and the response is measured after presentation of each image of the sequence of images.

It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Kali to include the elements of Hani because Kali/provisional discloses baseline determination, capturing of data during tasks/associated times and comparing later captured data to the baseline, Hani discloses a specific implementation of such disclosure in the administration of medicine to ensure adherence which creates better health outcomes and more cost effective clinical trials (~3:40-4:30; ~6:40). Furthermore, the combination of Kali with Hani is merely combining prior art elements according to known methods to yield predictable results and/or the simple substitution of one known element for another to obtain predictable results, video analysis using a baseline to make a determination.

Regarding claim 14, an interpretation of Kali discloses the above including wherein the operations comprise presenting the identified reaction to a user of the system ([0016], [0091] and [0106]-[0108] see also [0051], [0069]-[0074]; Examiner notes that Han also teaches this [0050]-[0052] see also [0025] and [0028]).

 Regarding claim 17, an interpretation of Kali discloses a method for monitoring changes in symptoms of a patient, the method comprising: 
capturing, using the video capture device, video data of the patient ([0051]-[0052] see also [0053]-[0054], [0063]-[0074], [0091]-[0093] and Figs. 2 and 5) performing a predetermined task ([0051], 
generating a composite of neutral expression imagery collected from the video data captured at two or more of the plurality of predetermined times([0048], [0082]; Provisional [0004]-[0005], [0018]-[0020], [0024]-[0025]),
calculating an individualized facial action baseline based on the composite of neutral expression imagery ([0048], [0082]; Provisional [0004]-[0005], [0018]-[0020], [0024]-[0025]), 
outputting, to the display, one or more visual stimuli configured to elicit a reaction in the patient ([0051], [0053]-[0054], [0063], [0069]-[0071] see also [0064]-[0065], [0072]-[0074], [0091]-[0093] and Figs. 2 and 5), 
capturing, using the video capture device, a video recording of the patient performing the reaction ([0051], [0053]-[0054], [0063], [0069]-[0071], [0079]-[0080] see also [0064]-[0068], [0072]-[0074], [0091]-[0096] and Figs. 2 and 5), 
identifying the reaction based on the video recording, at least some of the reaction occurring within less than 250 ms after presentation of the visual stimuli ([0069]-[0071] see also [0051], [0053]-[0054], [0063]-[0068] and Figs. 2-3 and 5; As explained the cameras are capturing images in response to the stimulus and those cameras capture microexpressions, which as stated in Kali “Sometimes the micro expressions might only last about fifty milliseconds.” [0071], thus the reference discloses capturing data in the first 250ms. Examiner notes that 30 frames per second = 1 frame per 33.33 milliseconds and higher frame rates would be faster. Additionally, Examiner notes that capturing microexpression is generally known as evidenced by Hau, see [0021]-[0022], [0029] and [0044] see also [0002]-[0003], [0017], [0026]), and 


In the alternative, an interpretation of kali may not explicitly disclose video data of the patient performing a predetermined task at a plurality of predetermined times; calculating an individualized facial action baseline; comparing facial movements in the reaction to the individualized facial action baseline.
However, in the same field of endeavor (medical devices), Hani teaches disclose video data of the patient performing a predetermined task at a plurality of predetermined times (about 5:40 “This is an artificial intelligence platform that actually confirms the identity of the subject, medication they are taking and the act of ingestion”, about 6:20 “right patient, is taking the right medication at the right time” – predetermined tasks at predetermined times 6:35 shows treatment over time including previous 7 days, about 7:15 it states “entirely software based” with “no widgets, no custom hardware”); calculating an individualized facial action baseline  (about 5:40 “This is an artificial intelligence platform that actually confirms the identity of the subject, medication they are taking and the act of ingestion”, about 6:20 “right patient, is taking the right medication at the right time” – predetermined task at predetermined time. 6:35 shows treatment over time including previous 7 days, about 7:15 it states “entirely software based” with “no widgets, no custom hardware” see also 7:00-7:20 shows the tracking and acknowledgement of the person, the medication and ingestion; Examiner notes that the AI determination inherently requires a comparison to a baseline as established through training supervised or unsupervised both of which are disclosed by Kali); comparing facial movements in the reaction to the individualized facial action baseline (about 5:40 “This is an artificial intelligence platform that actually confirms the identity of the subject, medication they are taking and the act of ingestion”, about 6:20 

It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Kali to include the elements of Hani because Kali/provisional discloses baseline determination, capturing of data during tasks/associated times and comparing later captured data to the baseline, Hani discloses a specific implementation of such disclosure in the administration of medicine to ensure adherence which creates better health outcomes and more cost effective clinical trials (~3:40-4:30; ~6:40). Furthermore, the combination of Kali with Hani is merely combining prior art elements according to known methods to yield predictable results and/or the simple substitution of one known element for another to obtain predictable results, video analysis using a baseline to make a determination.

Examiner also notes that Han cited below also discloses such related elements including “These movements may be correlated in time to properly determine sequence of administration, and may be compared to the first use by the user of the system in a controlled environment, such as a clinic” [0051] among others, ie a baseline for performing the medication administration for comparison.



Regarding claim 23, an interpretation of Kali further discloses wherein the operations comprise: updating the individualized facial action baseline based on comparing the facial movements in the reaction to the individualized facial action baseline ([0048], [0082]; Provisional [0025], [0028], [0035]-[0036] see also [0027] and [0031]).

Claim Rejections - 35 USC § 103
Claims 10, 15-16 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kali in view of Hau. Alternatively, the claims are rejected under 35 U.S.C. 103 as being unpatentable over Kali in view of Hani in further view of Hau.
Regarding claim 10, an interpretation of Kali further discloses wherein the operations comprise comparing the individualized facial action baseline to facial movements of a plurality of other patients sharing a disease condition with the patient ([0048], [0065], [0108] see also [0101]; Examiner notes that using the device with other patients sharing the “disease condition” is an intended use of device the structural elements do not discriminate between those with and without the “disease condition”, the recited references disclose a device structurally capable of performing the claimed elements. Kali and Provisional disclose determining an individual’s baseline, Kali additionally discloses the ability to apply date from one or more individuals to others.).

However, in the same field of endeavor (medical devices), Hau teaches wherein a plurality of other patients sharing a disease condition with the patient (“And the micro-expression data may then be aggregated across different subjects for each such topic, and may be further correlated to other subject-specific data separately obtained, such as the age, gender, race, and background of the subject (e.g., current or prior professions/jobs, psychological diagnoses, and the like).” [0006] see also [0010], [0027]-[0029], [0042], [0056]).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Kali to include correlating the data captured of a specific individual with those in similar situations because Kali already discloses doing so and Hau discloses the above furthermore correlating the data allows for better interpretation and enables the therapist to improve the interactions ([0006] and [0010]). Also, the combination or substitution of elements disclosed by Kali or taught by Hau is merely combining prior art elements according to known methods to yield predictable results and/or the simple substitution of one known element for another to obtain predictable results, ie determine a state of the user using microexpressions.

 Regarding claim 15, an interpretation of Kali discloses the above and further discloses wherein the visual stimuli comprise a sequence of stimuli, at least one of the stimuli being presented in accordance with a response of the patient to a prior question ([0063]-[0066] see also [0048], [0053]-[0054], [0079] and Figs. 2 and 5-6). 
An interpretation of Kali may not explicitly disclose wherein the visual stimuli comprise a sequence of questions, at least one of the questions being presented in accordance with a response of the patient to a prior question. 

It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Kali to include adjusting stimuli based on questions because Kali already discloses doing adjusting stimuli based on response and a question is merely a particular stimuli, also as discussed in Hau it allows for better interpretation and enables the therapist to improve the interactions ([0006] and [0010]). Also, the combination or substitution of elements disclosed by Kali or taught by Hau is merely combining prior art elements according to known methods to yield predictable results and/or the simple substitution of one known element for another to obtain predictable results, ie determine a state of the user using microexpressions.

 Regarding claim 16, an interpretation of Kali discloses the above. An interpretation of Kali may not explicitly disclose wherein the operations comprise determining an amount of time the patient takes to audibly respond to the prior question.
However, in the same field of endeavor (medical devices), Han teaches wherein the operations comprise determining an amount of time the patient takes to audibly respond to the prior question ([0020], [0027]-[0029] see also [0004]-[0005], [0008], [0022], [0025]-[0026], [0038]-[0045]).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Kali to include adjusting stimuli based on questions and recording response time because Hau teaches it improves interpretation and enables the therapist to improve the interactions ([0006] and [0010]). Also, the combination or substitution of elements 

Regarding claim 22, an interpretation of Kali discloses the above. An interpretation of Kali may not explicitly disclose determining, based on the individualized facial action baseline, a disease condition of the patient; and selecting the one or more visual stimuli based on the disease condition.
However, in the same field of endeavor (medical devices), Kali and Hau teach determining, based on the individualized facial action baseline, a disease condition of the patient (Kali [0048], [0060], [0082] and [0102]; Provisional [0018]-[0020], [0025] see also [0004]-[0005] and [0035]-[0036]; Han “And the micro-expression data may then be aggregated across different subjects for each such topic, and may be further correlated to other subject-specific data separately obtained, such as the age, gender, race, and background of the subject (e.g., current or prior professions/jobs, psychological diagnoses, and the like).” [0006] see also [0010], [0027]-[0029], [0042], [0056]); and selecting the one or more visual stimuli based on the disease condition (Kali [0048], [0053]-[0054]; Provisional [0018]-[0020], [0025] see also [0004]-[0005] and [0035]-[0036]; Han “And the micro-expression data may then be aggregated across different subjects for each such topic, and may be further correlated to other subject-specific data separately obtained, such as the age, gender, race, and background of the subject (e.g., current or prior professions/jobs, psychological diagnoses, and the like).” [0006] see also [0010], [0027]-[0029], [0042], [0056]).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Kali to include the elements of Hau because Kali discloses determining a baseline, measuring variations off of a baseline and adjusting a stimulus to achieve the desired goal and Han discloses correlating facial responses to stimulus to other data including .


Claim Rejections - 35 USC § 103
Claim 8-9, 13, 19-21 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kali in view of Hanina (Adam Hanina et al., US 20130169781) hereinafter Han. Han incorporates by reference “Ser. No. 12/620,686, filed Nov. 18, 2009 to Hanina et al.” which published as US 20110119073 hereinafter Hanina, among others. Alternatively, the claims are rejected under 35 U.S.C. 103 as being unpatentable over Kali in view of Hani in further view of Han.
Regarding claim 8, an interpretation of Kali discloses the above. An interpretation of Kali may not explicitly disclose wherein the visual stimuli comprise one or more instructions relating to administration of medication, and wherein the operations comprise determining from the video recording whether the patient has properly administered the medication according to the one or more instructions.
However, in the same field of endeavor (medical devices), Han teaches wherein the visual stimuli comprise one or more instructions relating to administration of medication ([0024]-[0025], [0029] see also [0050]-[0052]; Hanina [0008]-[0009], [0018] see also [0030] and Figs. 1 and 3; Hani also discloses this see the portions recited in claim 1), and wherein the operations comprise determining from the video recording whether the patient has properly administered the medication according to 
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Kali to include instructions and users response as taught by Han because Kali allows for the determination based on stimulus and instructions are merely a form of stimulus and the response, also as taught by Han these elements ensure the proper action is taken by the user ([0013]). Additionally, the combination or substitution of elements from Kali with those of Han is merely combining prior art elements according to known methods to yield predictable results and/or the simple substitution of one known element for another to obtain predictable results, ie making response determinations using micro expressions.

 Regarding claim 9, an interpretation of Kali discloses the above. An interpretation of Kali may not explicitly disclose wherein determining whether the patient has properly administered the medication comprises analyzing one or more of hand gestures, head tile, swallowing, jaw movement, pill grip, shoulder movement, neck strain, changes in breathing, pupil control, changes in blinking speed, changes in blinking consistency, or eye fluttering.
However, in the same field of endeavor (medical devices), Han teaches wherein determining whether the patient has properly administered the medication comprises analyzing one or more of hand gestures, head tile, swallowing, jaw movement, pill grip, shoulder movement, neck strain, changes in breathing, pupil control, changes in blinking speed, changes in blinking consistency, or eye fluttering ([0050]-[0052] see also [0027], [0029], [0051] and Figs. 1-2 and 5-6; Hanina [0008]-[0009], [0018], [0030] and Hanina Figs. 1 and 3; This is claiming the action of the user not an element of the apparatus.).


Regarding claim 13, an interpretation of Kali further discloses capturing, using an audio capture device, an audio recording of the patient performing the reaction ([0052], [0114] and [0116] see also [0015], [0017], [0052]-[0054], [0064]-[0074], [0091]-[0093] and Figs. 2 and 5).
An interpretation of Kali may not explicitly disclose identifying the reaction based on the audio recording.
However, in the same field of endeavor (medical devices), Han teaches capturing, using an audio capture device, an audio recording of the patient performing the reaction, and identifying the reaction based on the audio recording ([0046] and [0051]-[0052] see also [0049]-[0050]).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Kali to include audio response as taught by Han because Kali itself discloses capturing audio also as taught by Han these elements ensure the proper action is taken by the user ([0013]). Additionally, the combination or substitution of elements from Kali with those of Han is merely combining prior art elements according to known methods to yield predictable results and/or the simple substitution of one known element for another to obtain predictable results, ie making response determinations using micro expressions.

Regarding claim 19, an interpretation of Kali further discloses capturing, using an audio capture device, an audio recording of the patient performing the reaction ([0052], [0114] and [0116] see also [0015], [0017], [0052]-[0054], [0064]-[0074], [0091]-[0093] and Figs. 2 and 5) including based on audio captured  within 250 ms after presentation of the visual stimuli to the patient ([0052], [0114] and [0116] see also [0015], [0017], [0052]-[0054], [0064]-[0074], [0091]-[0093] and Figs. 2 and 5).
An interpretation of Kali may not explicitly disclose identifying the reaction based on the audio recording.
However, in the same field of endeavor (medical devices), Han teaches capturing, using an audio capture device, an audio recording of the patient performing the reaction, and identifying the reaction based on the audio recording ([0046] and [0051]-[0052] see also [0049]-[0050]) including based on audio captured  within 250 ms after presentation of the visual stimuli to the patient ([0046] and [0051]-[0052] see also [0049]-[0050]).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Kali to include audio response as taught by Han because Kali itself discloses capturing audio also as taught by Han these elements ensure the proper action is taken by the user ([0013]). Additionally, the combination or substitution of elements from Kali with those of Han is merely combining prior art elements according to known methods to yield predictable results and/or the simple substitution of one known element for another to obtain predictable results, ie making response determinations using micro expressions.

 Regarding claim 20, an interpretation of Kali discloses the above. An interpretation of Kali may not explicitly disclose wherein the predetermined task comprises medication administration.

It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Kali to include instructions and users response with regards to medication administration as taught by Han because Kali allows for stimulus and response determination and doing so with regards to medication administration is merely a specific use, also as taught by Han these elements ensure the proper action is taken by the user ([0013]). Additionally, the combination or substitution of elements from Kali with those of Han is merely combining prior art elements according to known methods to yield predictable results and/or the simple substitution of one known element for another to obtain predictable results, ie making response determinations using micro expressions.

 Regarding claim 21, an interpretation of Kali discloses the above. An interpretation of Kali may not explicitly disclose wherein the plurality of predetermined times occur over multiple days.
However, in the same field of endeavor (medical devices), Han teaches wherein the plurality of predetermined times occur over multiple days (Han [0011], [0046]; Hanina [0018]-[0020], [0025]-[0027] and [0030]).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Kali to include instructions and users response with regards to medication administration as taught by Han because Kali allows for stimulus and response determination and doing so with regards to medication administration is merely a specific use, also as taught by Han these elements ensure the proper action is taken by the user ([0013]). Additionally, the 
In the alternative, in the same field of endeavor (medical devices), Hani and Han teaches wherein the plurality of predetermined times occur over multiple days (Hani 5:40, 6:20, 6:35; Han [0011], [0046]; Hanina [0018]-[0020], [0025]-[0027] and [0030]).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Kali to include instructions and users response with regards to medication administration as taught by Han and Hani because Kali allows for stimulus and response determination and doing so with regards to medication administration is merely a specific use, also as taught by Han these elements ensure the proper action is taken by the user (Han [0013]) and which creates better health outcomes and more cost effective clinical trials (Hani ~3:40-4:30; ~6:40). Furthermore, the combination of Kali with Hani and Han is merely combining prior art elements according to known methods to yield predictable results and/or the simple substitution of one known element for another to obtain predictable results, video analysis using a baseline to make a determination.

 Regarding claim 24, an interpretation of Kali discloses the above. An interpretation of Kali may not explicitly disclose wherein capturing the video data of the patient performing the predetermined task comprises outputting, to the display, instructions comprising a direction to the patient to perform the predetermined task.
However, in the same field of endeavor (medical devices), Han teaches wherein capturing the video data of the patient performing the predetermined task comprises outputting, to the display, 
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Kali to include instructions and users response with regards to medication administration as taught by Han because Kali allows for stimulus and response determination and doing so with regards to medication administration is merely a specific use of it, also as taught by Han these elements ensure the proper action is taken by the user ([0013]). Additionally, the combination or substitution of elements from Kali with those of Han is merely combining prior art elements according to known methods to yield predictable results and/or the simple substitution of one known element for another to obtain predictable results, ie making response determinations using micro expressions.

Claim Rejections - 35 USC § 103
Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kali in view of Kurtz (Andrew Kurtz et al., US20080294012) hereinafter Kur. Alternatively, the claims are rejected under 35 U.S.C. 103 as being unpatentable over Kali in view of Hani in further view of Kur.
Regarding claim 25, an interpretation of Kali discloses the above including wherein capturing the video data of the patient performing the predetermined task comprises outputting, to the display media/images/visual stimulus (see the rejection of claim 1). An interpretation of Kali may not explicitly disclose wherein instructions comprising a direction to the patient to perform a background action.
However, in the same field of endeavor (medical devices), Kur teaches wherein instructions comprising a direction to the patient to perform a background action ([0062]).
.

Claim Rejections - 35 USC § 103
Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kali in view of Kurtz Kur in further view of Hau. Alternatively, the claims are rejected under 35 U.S.C. 103 as being unpatentable over Kali in view of Hani in further view of Kur and Hau.
 Regarding claim 26, an interpretation of Kali discloses the above. An interpretation of Kali may not explicitly disclose wherein the background action comprises at least one of walking or talking.
However, in the same field of endeavor (medical devices), Hau teaches wherein the background action comprises talking ([0020] see also [0017]-[0019] and [0055]; Examiner notes this is also shown through Hani cited above and Han/Hanina reference cited above see Hanina [0036])
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Kali to include gathering micro-expressions during talking/dialogue, also as discussed in Hau it allows for better interpretation and enables the therapist to improve the interactions ([0006] and [0010]). Also, the combination or substitution of elements disclosed by Kali or taught by Hau is merely combining prior art elements according to known methods to yield predictable results and/or the simple substitution of one known element for another to obtain predictable results, ie determine a state of the user using microexpressions.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20120243751 see [0020], [0030], [0037], [0039] and Fig. 3; US 20080140444; US 5802220; US 5774591; Digital Health Summit (Digital Health Summit, “LIVE DEMO Artificial Intelligence—Infinite Possibilities (AiCure) @ Digital Health Summit CES 2017”, posted Jan 14, 2017, https://www.youtube.com/watch?v=XhaWv66o2Z8), Examiner notes the video at around 5:30 states AiCure “is entirely software based” and requires “no custom hardware”; US 20150363570 see [0035], [0074] and Fig. 4.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R MOSS whose telephone number is (571)272-3506.  The examiner can normally be reached on Monday - Friday (9:30 am - 5:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/J.M./               Examiner, Art Unit 3792                                                                                                                                                                                         
/ALLEN PORTER/               Primary Examiner, Art Unit 3792